Case 2:20-cv-01993-SJF-ST Document 37 Filed 06/26/20 Page 1 of 12 PageID #: 161




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 GREGORY WARGO, JR.,                       Case No. 2:20-cv-01993-SJF-ST

 Plaintiff,
 v.
 NYU        WINTHROP         HOSPITAL;       THIRD PARTY COMPLAINT
 WINTHROP- UNIVERSITY HOSPITAL                AGAINST E & B PARKING
 SERVICES CORP.; NYU LANGONE                      SERVICES, INC.
 HEALTH SYSTEM; NYU LANGONE
 HOSPITALS; TOWNE PARK, LLC;
 JOHN GROSS, individually; MARK
 WARREN,       individually;     DENNIS
 SHERIDAN,         individually;    and
 TIMOTHY IRBY, individually,

 Defendants.

 NYU    WINTHROP     HOSPITAL,
 WINTHROP-UNIVERSITY HOSPITAL
 SERVICES CORP., NYU LANGONE
 HEALTH SYSTEM, NYU LANGONE
 HOSPITALS, JOHN GROSSE, MARK
 WARREN, DENNIS SHERIDAN, and
 TIMOTHY IRBY,

 Third Party Plaintiffs,
 v.

 E & B PARKING SERVICES, INC.

 Third Party Defendant.




      Defendants-Third Party Plaintiffs NYU Winthrop Hospital, NYU Langone

Health System, NYU Langone Hospitals, Winthrop-University Health Services

Corp., John Grosse, Mark Warren, Dennis Sheridan and Timothy Irby (collectively,



                                       1
Case 2:20-cv-01993-SJF-ST Document 37 Filed 06/26/20 Page 2 of 12 PageID #: 162




“Third Party Plaintiffs”), by way of Third Party Complaint against Third Party

Defendant E & B Parking Services, Inc. (“E&B”), allege as follows:

                                            PARTIES

          1.     Third Party Plaintiff NYU Winthrop Hospital, located in Mineola, New

York (formerly known as Winthrop University Hospital), is now part of Third Party

Plaintiff NYU Langone Hospitals, a New York not-for-profit hospitals corporation

with its principal office at 550 First Avenue, New York, New York. Until the August

1, 2019 merger of NYU Winthrop into NYU Langone Hospitals, NYU Winthrop

Hospital was a New York not-for-profit corporation with its principal office at 259

First Street, Mineola, New York.

          2.     Third Party Plaintiff NYU Langone Health System is a New York not-

for-profit corporation with its principal office at 550 First Avenue, New York, New

York. (NYU Winthrop Hospital, NYU Langone Hospitals and NYU Langone Health

System are collectively referred to as “NYULH Winthrop”.)

          3.     Third Party Plaintiff Winthrop-University Health Services Corp. (“W-

UHSC”) is a New York corporation with its principal place of business in Mineola,

New York. It was improperly named as a party defendant by Plaintiff’s Complaint

in this action.1

          4.     Third Party Plaintiffs John Grosse (“Grosse”), Mark Warren (“Warren”),

Dennis Sheridan (“Sheridan”) and Timothy Irby (“Irby”) were employees of NYU

Winthrop Hospital at the time of the incidents alleged in Plaintiff Gregory Wargo,



1   W-UHSC has no employees and never employed Plaintiff or anyone related this action.

                                                  2
Case 2:20-cv-01993-SJF-ST Document 37 Filed 06/26/20 Page 3 of 12 PageID #: 163




Jr.’s (“Plaintiff” or “Wargo”) Amended Complaint in this civil action (Docket Index

No. 15), a copy of which is attached hereto as Exhibit “A” (the “Complaint”). Third

Party Plaintiffs Grosse, Warren, Sheridan and Irby are all citizens of the State of

New York.

      5.     Third Party Defendant E & B Parking Services, Inc. (“Third Party

Defendant” or “E&B”) is a Georgia corporation authorized to do business in the State

of New York. On information and belief, E&B is a subsidiary, division or affiliate of

Defendant Towne Park, LLC (“Towne Park”). E&B’s principal place of business is

either in the State of Pennsylvania (the location of its executive office, Conshohocken,

Pennsylvania, according to the New York State Secretary of State’s on-line record of

E & B’s registration as a foreign corporation authorized to do business in New York),

and/or in the alternative, in Annapolis, Maryland where the executive office of E&B’s

affiliate or parent Defendant Towne Park, is maintained.

                          JURISDICTION AND VENUE

      6.     Plaintiff’s Complaint (Ex. A) alleges claims of hostile work environment,

retaliation and harassment against Defendant Towne Park and the Third Party

Plaintiffs under Title VII of the Civil Rights Act, 42 U.S.C. §§ 2000e-1 et seq. (“Title

VII”) and the New York State Human Rights Law, N.Y. Executive §296 (“NYS Human

Rights Law”), and a common law claim of negligent hiring, training, supervision and

retention. Plaintiff alleges this Court has federal question subject matter jurisdiction

of the Title VII claims and supplemental jurisdiction of the other claims asserted in

the Complaint.



                                           3
Case 2:20-cv-01993-SJF-ST Document 37 Filed 06/26/20 Page 4 of 12 PageID #: 164




      7.     This Court has supplemental jurisdiction over the claims against E&B

asserted in this Third Party Complaint pursuant to 28 U.S.C. §1367(a), as they arise

out of the incidents alleged in the Complaint and, as set forth below, are so related to

the Title VII claims asserted by Plaintiff in this action and arise out of the same

nucleus of operative facts alleged by Plaintiff, that they form part of the same case or

controversy under Article III of the United States Constitution.

      8.     In the alternative, this Court has subject matter jurisdiction over the

Third Party Complaint as against E&B for contractual indemnification, common law

indemnification and common law contribution, pursuant to 28 U.S.C. § 1332. As set

forth below, there exists complete diversity of citizenship between the parties to this

third party action and the amount in controversy exceeds $75,000.

      9.     Plaintiff, allegedly a citizen of New York (Complaint, Ex. A, ¶ 7), seeks

in excess of $75,000, exclusive of interest and costs, from Third Party Plaintiffs,

including Plaintiff’s attorney’s fees if Plaintiff prevails on his Title VII or NYS Human

Rights Law claims. Third Party Plaintiffs’ contractual and common law claims

against E&B for Third Party Plaintiff’s’ own attorney’s fees in defending themselves

in this lawsuit, if E&B continue to deny indemnification, also will exceed $75,000,

exclusive of interest and costs.

      10.    Third Party Plaintiffs NYU Langone Health and NYU Langone

Hospitals (of which NYU Winthrop Hospital is a part), are New York not-for-profit

corporations with their principal place of business New York, New York, and thus are

citizens of New York. Third Party Plaintiff W-UHSC is a New York Corporation with



                                           4
Case 2:20-cv-01993-SJF-ST Document 37 Filed 06/26/20 Page 5 of 12 PageID #: 165




its principal place of business in Mineola, New York, and thus is a citizen of New

York. Third Party Plaintiffs Grosse, Warren, Sheridan and Irby are all citizens of the

State of New York.

      11.    Third Party Defendant E&B, is a Georgia corporation. E & B’s principal

place of business is either in the State of Pennsylvania (the location of its executive

office, Conshohocken, Pennsylvania, according to the New York State Secretary of

State’s on-line record of E & B’s registration as a foreign corporation authorized to do

business in New York), or in the alternative, in Annapolis, Maryland where the

executive office of its affiliate or parent, Defendant Towne Park, is headquartered.

Therefore, E&B is a citizen of the States of Georgia, and of Pennsylvania and/or

Maryland.

      12.    This Court has personal jurisdiction over Third Party Defendant E&B

because E&B is a foreign corporation authorized to do business in New York, and in

connection with the contract between NYU Winthrop Hospital and E&B, E&B did

substantial business in New York.

                                   FIRST COUNT

                      CONTRACTUAL INDEMNIFICATION

      13.    NYU Winthrop Hospital (previously known as Winthrop University

Hospital and sometimes referred to as the “Hospital”) and Third Party Defendant

E&B Parking Services, Inc. (“E&B”) entered into a certain written Parking Service

Management Agreement (the “Agreement”) effective January 1, 2015, whereunder

E&B agreed to provide certain parking and garage management services on the



                                           5
Case 2:20-cv-01993-SJF-ST Document 37 Filed 06/26/20 Page 6 of 12 PageID #: 166




premises of NYU Winthrop Hospital, including providing E&B personnel to perform

such functions at NYU Winthrop Hospital.

      14.    E&B is a division, subsidiary or affiliate of Defendant Towne Park

(“Towne Park”). On information and belief, Towne Park directed and/or managed

E&B’s performance of the Agreement, or in the alternative Towne Park itself

performed some or all of E&B’s obligations to NYU Winthrop Hospital under the

Agreement.

      15.    The Agreement was in effect during the periods of time alleged in

Plaintiff Complaint.

      16.    Paragraph 5(a) of the Agreement states, in pertinent part:

      Employees of E&B shall provide the services. E&B shall recruit, employ, train,
      discipline and properly supervise all employees necessary for the smooth and
      efficient operation of the Services pursuant to this Agreement and in a manner
      that is customary within the industry.

      17.    Paragraph 5(b) of the Agreement states, in pertinent part: “All

employees of E&B, when on the Hospital premises, shall conduct themselves in a

manner consistent with the standards, quality and image of the Hospital.”

      18.    Paragraph 5(c) of the Agreement provides in pertinent parts that E&B

will conduct background checks on employees it assigns to perform parking and

garage management services at the Hospital, including confirming that E&B’s

employees are not on a sex offender registry.

      19.    Paragraph 6 of the Agreement states that: “E&B affirms that it will

comply with all applicable laws and regulations prohibiting employment

discrimination in the performance of this Agreement.”

                                          6
Case 2:20-cv-01993-SJF-ST Document 37 Filed 06/26/20 Page 7 of 12 PageID #: 167




      20.    Paragraph 14 of the Agreement provides, in pertinent parts, that:

      E&B shall defend, at E&B’s or E&B’s insurance carrier’s expense and with
      legal counsel of E&B’s or E&B’s insurance carrier’s choosing, indemnify and
      hold Hospital and its officers, directors, agents, and employees . . . harmless
      from, and against, any and all . . . [Claims] sustained by Hospital by reason of
      claims of third parties and directly attributable to the negligence or misconduct
      of E&B or any of its agents, or employees . . . .

      21.    Paragraph 13 of the Agreement, provides, in pertinent parts, that:

      E&B shall purchase and maintain insurance in accordance with the provisions
      set forth in this Agreement. Subject to the terms and conditions of E&B’s
      insurance policies, such insurance shall be in such form and substance to
      reasonably and customarily protect E&B and Hospital from the types of claims
      which may arise out of or result from E&B providing the Services. . . . [T]he
      Hospital . . . shall be named as an additional Insured . . . entitling them to
      recover under such policies for any loss sustained by them, their agents, or
      employees. . . .

      E&B Shall provide to the Hospital certificates of insurance evidencing the
      existence of insurance coverage and shall, upon the request of the Hospital
      provide copies of each policy of insurance at the cost and expense of E&B. . . .
      E&B shall maintain the following insurance coverage without interruption
      from the date of commencement of Services and for the remainder of the term
      of the Agreement: . . . .

      (f) Umbrella/Excess Liability insurance of $5,000,000 per occurrence/annual
      aggregate, such coverage shall be as broad include as underlying policies
      employers’ liability, general liability, and automobile liability.


      22.    The Agreement was in effect at all times relevant to the claims alleged

in the Complaint.

      23.    Paragraph 17 of the Agreement contains a survival clause, whereby,

among other provisions, “any and all obligations by either party to the other to defend,

indemnify, and hold harmless” are expressly agreed to survive the term or

termination of the Agreement for any reason.



                                           7
Case 2:20-cv-01993-SJF-ST Document 37 Filed 06/26/20 Page 8 of 12 PageID #: 168




      24.    As set forth in the Complaint (Ex. A), including but not limited to,

paragraphs 18-21 and 24-30, Plaintiff alleges that he was repeatedly sexually

harassed by an employee of Towne Parke, LLC named Donald (LNU). On information

and belief, such individual (Donald) was an employee of E&B, or in the alternative,

Towne Park undertook E&B’s obligations to NYU Winthrop Hospital and on behalf

itself and E&B, and Towne Park employed such individual (Donald) in connection

with the performance of the Agreement.

      25.    Donald was assigned to work on the premises of NYU Winthrop Hospital

pursuant to the Agreement by E&B or in the alternative by E&B’s parent or affiliate,

Towne Park in connection with the performance of the Agreement.

      26.    Plaintiff further alleges in Paragraph 31 of the Complaint that a

supervisor for Towne Park named Ruiz (LNU) was “aware of the prior complaints

about Donald’s inappropriate behavior.” On information and belief, such alleged

supervisor (Mr. Ruiz) was employed by E&B or alternatively Towne Park employed

Mr. Ruiz in connection with the performance of E&B’s obligations under the

Agreement.

      27.    Stemming from the alleged harassment by E&B’s (or its parent or

affiliate, Towne Park’s) employee, Donald, who was assigned to work at        NYU

Winthrop Hospital’s premises by E&B (or by its parent or affiliate Towne Park),

Plaintiff has alleged causes of action based on hostile work environment, harassment

and retaliation under Title VII and the New York State Human Rights Law, as well




                                         8
Case 2:20-cv-01993-SJF-ST Document 37 Filed 06/26/20 Page 9 of 12 PageID #: 169




as a cause of action for negligent hiring/training/retention/supervision with respect

to the employment of Donald. See Ex. A, Complaint. ¶¶ 67-91.

      28.    Plaintiff alleges that as a result of the conduct giving rise to the

aforementioned causes of action, he has suffered pecuniary loss, career and

reputational damage, lost work opportunities, and emotional distress. See Ex. A,

Complaint, ¶ 92.

      29.    If Plaintiff sustained any damages as alleged in the Complaint, which

damages are denied by the Third Party Plaintiffs, such damages were caused by the

negligence, culpable conduct and/or wrongful act(s) of E&B, its agents, servants

and/or employees, and not by any acts of negligence, culpable or wrongful conduct of

the Third Party Plaintiffs, their agents, servants and/or employees.

      30.    NYULH Winthrop has demanded indemnification by E&B for the claims

of Plaintiff and the injuries alleged to be suffered by Plaintiff as a result of the E&B

(or Towne Park) employee (Donald) assigned to work at NYU Winthrop Hospital by

E&B (or Towne Park) pursuant to the Agreement. E&B and its affiliate or parent,

Defendant Towne Park, have refused to indemnify the Third Party Plaintiffs for and

against the claims alleged by Plaintiff against them.

      31.    Pursuant to the Agreement, Third Party Plaintiffs are contractually

entitled to be indemnified and to recover the full amount of any judgment that may

be entered in favor of Plaintiff and against any of the Third Party Plaintiffs and for

damages incurred as a result of Plaintiff’s lawsuit, including Third Party Plaintiff’s

own attorney’s fees and costs incurred in their defense of this action.



                                           9
Case 2:20-cv-01993-SJF-ST Document 37 Filed 06/26/20 Page 10 of 12 PageID #: 170




                                  SECOND COUNT

                       COMMON LAW INDEMNIFICATION

       32.    Any obligation imposed upon the Third Party Plaintiffs to respond in

 damages to the Complaint could only be as a result of operation of law based upon

 liability technical, imputed, or implied, whereas the actual fault and negligence is

 against Third Party Defendant, E&B Parking Services, Inc.

       33.    Any claimed obligation of the Third Party Plaintiffs to respond in

 damages to the Complaint based upon an alleged breach of duty is based on the act

 or failure to act was that of Third Party Defendant, E&B Parking Services, Inc.

       34.    Any liability asserted against the Third Party Plaintiffs was passive,

 whereas the active and primary cause of any injuries, damages or losses which may

 have been sustained by Plaintiff, as alleged in the Complaint, are the result of Third

 Party Defendant, E&B Parking Services, Inc.

       35.    By reason of the foregoing, the Third Party Plaintiffs are entitled to be

 indemnified and to recover the full amount of any judgment that may be awarded

 against them in favor of Plaintiff, with costs and Third Party Plaintiffs’ attorney’s

 fees incurred in the defense of this action from Third Party Defendant, E&B Parking

 Services, Inc.

                                      THIRD COUNT

                                     CONTRIBUTION

       36.    By reason of the foregoing and the allegations of the Complaint, if any

 recovery is awarded against the Third Party Plaintiffs, they are entitled to judgment



                                          10
Case 2:20-cv-01993-SJF-ST Document 37 Filed 06/26/20 Page 11 of 12 PageID #: 171




 over and against Third Party Defendant, E&B Parking Services, Inc. for contribution

 in the amount of the excess paid by the Third Party Plaintiffs over and above their

 equitable share of the judgment, verdict and/or recovery, as determined in accordance

 with the relative culpability of each party liable for contribution.

       WHEREFORE, the Third Party Plaintiffs respectfully demand judgment in

 their favor and against Third-Party Defendant, E&B Parking Services, Inc., for

 damages incurred as a result of Plaintiff’s lawsuit, including the amount of any

 judgment entered in favor of Plaintiff and against any of the Third Party Plaintiffs,

 as well as for Third Party Plaintiffs’ own attorney’s fees and cost, interest and such

 other relief as this Honorable Court deems appropriate.

 Dated:       New York, New York
              June 26, 2020

                                   SCHOEMAN UPDIKE KAUFMAN
                                   & GERBER LLP
                                    Attorneys for Defendants/Third Party Plaintiffs,
                                    NYU Winthrop Hospital, Winthrop-University
                                    Hospital Services Corp., NYU Langone Health
                                    System, NYU Langone Hospitals, John Grosse,
                                    Mark Warren,     Dennis Sheridan, and Timothy
                                    Irby

                                    By: /s/ Steven Gerber
                                        Steven Gerber
                                        Christopher M. McFadden




                                            11
Case 2:20-cv-01993-SJF-ST Document 37 Filed 06/26/20 Page 12 of 12 PageID #: 172




                          CERTIFICATION OF SERVICE



       I hereby certify that on this date, I caused to be served, via the Court’s ECF

 system, a true and correct copy of the foregoing pleading on all counsel of record

 registered with the Court’s ECF system via ECF.

       Pursuant to 28 U.S.C. §1746, I certify under penalty of perjury that the

 foregoing is true and correct.



                                       /s/ Steven Gerber
                                       Steven Gerber
 Dated: June 26, 2020




                                         12
